USCA11 Case: 20-11322     Date Filed: 02/01/2021      Page: 1 of 7



                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 20-11322
                           Non-Argument Calendar
                         ________________________

                          Agency No. A206-889-578

NELSY YAZMIN GIRON-GARCIA,
                                                                          Petitioner,


                                     versus


U.S. ATTORNEY GENERAL,
                                                                        Respondent.

                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                          ________________________

                               (February 1, 2021)

Before MARTIN, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:

      Nelsy Yazmin Giron-Garcia, a citizen of Guatemala, seeks review of the

Board of Immigration Appeals’s (“BIA”) final order affirming the Immigration
           USCA11 Case: 20-11322          Date Filed: 02/01/2021      Page: 2 of 7



Judge’s (“IJ”) denial of Giron-Garcia’s application for asylum, withholding of

removal, and protection under the Convention Against Torture and Other Cruel,

Inhuman, or Degrading Treatment or Punishment (“CAT”).1 On appeal, Giron-

Garcia argues that the BIA erred in determining that her due process rights were

not violated when the IJ allowed her attorney to withdraw on the day of her merits

hearing and allowed her to proceed pro se. Giron-Garcia also argues that the IJ

erred in finding that she did not demonstrate a well-founded fear of future

persecution and finding that she could reasonably relocate within Guatemala.

After careful review, we deny Giron-Garcia’s due process claim and dismiss her

asylum claim for lack of jurisdiction.

                                              I.
       We review the decision of the BIA as the final judgment unless the BIA

expressly adopted the IJ’s decision, in which case we review the IJ decision to the

extent of the agreement. Gonzalez v. U.S. Att’y Gen., 820 F.3d 399, 403 (11th

Cir. 2016) (per curiam). Here, the BIA expressly adopted the IJ’s decision and

issued a written decision solely addressing Giron-Garcia’s due process claim. But

because the due process claim was only raised before and addressed by the BIA,

we will review only the BIA’s decision as to that claim. See id. (explaining that



       1
         Giron-Garcia did not appeal the BIA’s denial of her CAT claim here, so we do not
address it.

                                              2
          USCA11 Case: 20-11322       Date Filed: 02/01/2021   Page: 3 of 7



where the BIA did not expressly adopt the IJ’s decision or rely on its reasoning, we

review only the BIA decision).

      In petitions for review of BIA decisions, we review de novo constitutional

challenges. Lonyem v. U.S. Att’y Gen., 352 F.3d 1338, 1341 (11th Cir. 2003) (per

curiam). Factual determinations are reviewed under the substantial evidence test

and conclusions of law de novo. Gonzalez, 820 F.3d at 403. Under the substantial

evidence test, we “view the record evidence in the light most favorable to the

agency’s decision and draw all reasonable inferences in favor of that decision.”

Sanchez Jimenez v. U.S. Att’y Gen., 492 F.3d 1223, 1230 (11th Cir. 2007)

(quotation marks omitted). We will affirm the BIA’s decision if it is supported by

“reasonable, substantial, and probative evidence on the record considered as a

whole,” and to warrant reversal, the record must compel a conclusion contrary to

the one reached by the BIA. Id. (quotation marks omitted).

                                         II.

      People who have been placed in deportation proceedings are entitled to due

process of law under the Fifth Amendment. Frech v. U.S. Att’y Gen., 491 F.3d

1277, 1281 (11th Cir. 2007). In immigration proceedings, due process requires

that a noncitizen be given notice and an opportunity to be heard. Lapaix v. U.S.

Att’y Gen., 605 F.3d 1138, 1143 (11th Cir. 2010) (per curiam). “Due process is

satisfied only by a full and fair hearing.” Ibrahim v. U.S. I.N.S., 821 F.2d 1547,


                                          3
          USCA11 Case: 20-11322      Date Filed: 02/01/2021   Page: 4 of 7



1550 (11th Cir. 1987). To establish a due process violation, the petitioner must

show that she was deprived of liberty without due process of law and that the

purported errors caused her substantial prejudice. Lapaix, 605 F.3d at 1143. To

show substantial prejudice, she must demonstrate that, “in the absence of the

alleged violations, the outcome of the proceeding would have been different.” Id.

      Further, noncitizens have the right to be represented by the counsel of their

choice in removal proceedings. Frech, 491 F.3d at 1281 (“The right to counsel in

the immigration context is an integral part of the procedural due process to which

the [noncitizen] is entitled.” (quotation marks omitted)). When a petitioner has

acknowledged that she understands her right to counsel, and then proceeds with the

hearing without counsel, she has waived this right. Cobourne v. I.N.S., 779 F.2d

1564, 1566 (11th Cir. 1986) (per curiam). This waiver need not be express but

may be inferred from the language and the acts of the petitioner. Id.

      Regardless of whether Giron-Garcia waived her right to counsel, she cannot

show her due process rights were violated because she has failed to show she was

prejudiced by the IJ’s actions. She was represented by counsel for more than two

years prior to her merits hearing, during which time she filed an I-589 application

with supporting documentation. And, even though she argues she was a child and




                                         4
           USCA11 Case: 20-11322         Date Filed: 02/01/2021      Page: 5 of 7



did not have the legal capacity to defend her case,2 Giron-Garcia was involved in

and aware of her case enough to disagree with her attorney about their strategy to

the point that counsel felt it necessary to withdraw from representing her. In

addition, the IJ granted a pause in the proceedings so that Giron-Garcia’s counsel

could explain to her that she would need to put forward her case and should do so

by explaining what happened in her country that made her come to the United

States. Giron-Garcia then testified credibly at her hearing about the events that led

to her leaving Guatemala.

       Giron-Garcia has not shown that an attorney would have presented any

additional evidence or how the outcome of the proceedings would have been

different. See Lapaix, 605 F.3d at 1143. On appeal, Giron-Garcia is represented

by new counsel. Yet she does not point to any testimony or evidence that she

would have included at her hearing if she been represented by counsel. Rather, she

summarily asserts that she could have “put forward a particular social group that

included her relationship to her mother.” This means she has not pointed to any

evidence or made any arguments that could have been made by counsel at the

merits hearing that would have cured the deficiencies in her persecution and nexus




       2
         Giron-Garcia was 17 years old when her removal proceedings began, but she was 20 at
the time of her removal hearing.

                                              5
           USCA11 Case: 20-11322            Date Filed: 02/01/2021       Page: 6 of 7



claims. As a result, she cannot demonstrate that she suffered substantial prejudice.

See id. at 1143.

                                               III.

       Giron-Garcia also challenges the merits of the BIA’s denial of asylum on the

grounds that she failed to establish a well-founded fear of future persecution, and

that she could relocate within Guatemala safely. 3 However, we lack jurisdiction to

decide this issue.

       We review de novo the issue of subject matter jurisdiction. Indrawati v.

U.S. Att’y Gen., 779 F.3d 1284, 1297 (11th Cir. 2015). We lack jurisdiction to

review final orders in immigration cases unless the petitioner has exhausted all

administrative remedies available as of right. Id. A petitioner fails to exhaust her

administrative remedies with respect to a particular claim when she does not raise

that claim before the BIA. Id.

       On appeal to the BIA, Giron-Garcia did not challenge the IJ’s conclusion

that she failed to demonstrate any nexus between her fear of future persecution and




       3
         To establish asylum eligibility, the noncitizen must establish (1) past persecution on
account of a statutorily listed protected ground, or (2) a well-founded fear that the statutorily
protected ground will cause future persecution. Diallo v. U.S. Att’y Gen., 596 F.3d 1329, 1332
(11th Cir. 2010) (per curiam). An applicant does not have a well-founded fear of future
persecution if she could “avoid persecution by relocating to another part of the applicant’s
[home] country,” where such relocation is reasonable. 8 C.F.R. § 1208.13(b)(2)(ii).

                                                6
           USCA11 Case: 20-11322          Date Filed: 02/01/2021      Page: 7 of 7



a protected ground.4 She did state, in her notice of appeal, that the IJ erred by

finding she “failed to establish that any past harm or future fear thereof was on

account of a protected ground,” but she made no substantive argument to further

that claim. Although exhaustion of a claim does not require “a well-developed

argument,” Giron-Garcia must first provide the BIA with “her argument’s relevant

factual underpinnings.” Indrawati, 779 F.3d at 1297–98 (quotation marks omitted

and alteration adopted). The one-sentence reference to the nexus requirement in

her notice of appeal was not sufficient to present the claim to the BIA. And,

because the adverse nexus finding is intertwined with Giron-Garcia’s asylum

claim, we cannot address the BIA’s underlying decision as to the merits of her

asylum claim. See 8 U.S.C. § 1158(b)(1)(B)(i) (requiring an asylum applicant to

show that a protected ground “was or will be at least one central reason for

persecuting the applicant”). Therefore the issue of whether Giron-Garcia had a

well-founded fear of future persecution or could relocate safely within Guatemala

is not properly before us. See Malu v. U.S. Att’y Gen., 764 F.3d 1282, 1290–91

(11th Cir. 2014) (explaining that addressing an issue over which the court lacks

jurisdiction results in an impermissible advisory opinion).

       PETITION DENIED IN PART, DISMISSED IN PART.


       4
          Giron-Garcia sought asylum based on her membership in a particular social group
related to an event where “unknown individuals with firearms arrived at [her] house and
attempted to break into it,” and she feared these individuals would strike again.

                                               7